DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
As per Pre-Appeal Decision on 11/08/2021, the finality of the previous Office action is withdrawn and the new office action is being sent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brian Matthew Aiken (US 2013/0030594, previously referred as “Mathew”, and now on as “Aiken”, and corresponds to EP 2 551 146 used in 10/18/2019 office action) in view of Clarey et al. (US 6,724,591).
Regarding Claim 1, Aiken discloses a power vending circuit breaker for an electric load (Figures 1-2), said power vending circuit breaker comprising: 
a plurality of first terminals (power input terminals connected to AC power supply 26, Figure 1); 
a plurality of second terminals (comprising power output terminals at 14 connected to electric vehicle 16 and terminals of 24, 18 connected to 22, 28, 20,12 for two way communication between the elements, Figure 1); 
a number of separable contacts (contacts of contactor 18, Figure 1), at least one of said number of separable contacts being electrically connected between one of said first terminals and one of said second terminals (18 connected between input terminals and output terminals, Figure 1); 
a protection circuit (overcurrent circuit breaker CB 24, Figure 1) electrically connected in series with said at least one of said number of separable contacts between said one of said first terminals and said one of said second terminals (contactor 18 and CB 24 connected in series including AMI meter 20 in the series path, Figure 1); 
a metering circuit (comprising AMI meter 20, Figure 1) within said power vending circuit breaker and operatively associated with power flowing through said at least one 
a mechanism structured to open or close said number of separable contacts (part of EVCS controller connected to 18, Figure 1); 
a processor within said power vending circuit breaker (part of 22, Figures 1-2) and structured to cause said mechanism to open or close said number of separable contacts (contactor data 212 in 22 in Figure 2, 22 coupled to contactor 18 in Figure 1 and structured to open and close the contactor), to input a plurality of power values from said metering circuit and to determine a plurality of energy values (Figure 2, two-way communication between AMI meter 20 and EVCS controller 22, AMI meter data 214 in 22, Paragraph 15); and 
a communication mechanism (comprising 12, Figure 1) cooperating with said processor to communicate said energy values to a remote location (12 communicating information to NMS 8 and AMI Head End 6, Figure 1).
Aiken does not specifically disclose that the protection circuit is a thermal-magnetic protection circuit, the power vending circuit breaker has the form factor of a miniature circuit breaker or a molded case circuit breaker.
Clarey discloses a power vending circuit breaker for an electric load (Figures 1-9), said power vending circuit breaker comprising: 
a plurality of first terminals (comprising line, N, G coupled at line terminal, Figures 4-9); 

a number of separable contacts (comprising 204, Figure 5, 284, Figure 8 and corresponding elements in other Figures), at least one of said number of separable contacts being electrically connected between one of said first terminals and one of said second terminals (204, 284 electrically connected between LINE and LOAD terminals, Figures 5, 8); 
a thermal-magnetic protection circuit (comprising 210, 212, 214, 216, Figure 5, 290, 292,294, 296, Figure 8, 210 comprises thermally responsive carbon resistor and trip mechanism 208 coupled to both 210 and 206, 204, note that trip circuit 208 is thermos-magnetic, same as in Figures 1-3, Column 8, line 43 – Column 9, line 2, “…the resistor 212 has a body 214, which burns open in response to a failure in the trip circuit 208. The circuit breaker 200 also includes a movable contact arm 216 having an open position (shown in phantom line drawing) for opening the second separable contacts 210 and having a closed position (as shown in FIG. 5) for closing the second separable contacts 210”) electrically connected in series with said at least one of said number of separable contacts between said one of said first terminals and said one of said second terminals (210, 290 electrically connected in series with 204, 284 respectively between LINE and LOAD terminals, Figures 5, 8 Column 8, lines 43-49, “…second separable contacts 210 within the housing and electrically connected in series with the first separable contacts 204….”); 
a mechanism structured to open or close said number of separable contacts (comprising 206, Figure 5, 286, 293, Figure 8); 

wherein the power vending circuit breaker has the form factor of a miniature circuit breaker or a molded case circuit breaker (molded case housing 202, Figure 5, Claim 1, lines 1-2, Claim 7, “…circuit interrupter is a molded case circuit breaker”, Column 8, lines 49-53, “…the exemplary housing 202 may be a molded case housing of a AFCI, GFCI and/or AFCI/GFCI breaker (e.g., without limitation, having a width of about 3/4 in.; 1 in.), although the invention is applicable to a wide range of circuit interrupters employing an electronic trip circuit having a resistor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of the power vending circuit breaker of Aiken, to provide the protection circuit as a thermal-magnetic protection circuit as taught by Clarey to provide to provide a fail-safe mechanism that would open the separable contacts of the breaker in the event of a failure of the electronic trip circuit for the contacts and prevent resetting the contacts once the contacts have been opened as a result of such failure (see Clarey, Column 1, line 66 – Column 2, line 6) and to have a form factor of a miniature circuit breaker or a molded case circuit breaker as taught by Clarey, to securely fit and protect the sensitive electronic circuitry and other elements and safely operate the power vending circuit breaker.  
Regarding Claim 12, Aiken discloses a circuit breaker for an electric load (Figures 1-2), said circuit breaker comprising: 

a plurality of second terminals (comprising power output terminals at 14 connected to electric vehicle 16 and terminals of 24, 18 connected to 22, 28, 20,12 for two way communication between the elements, Figure 1); 
a number of separable contacts (contacts of contactor 18, Figure 1), at least one of said number of separable contacts being electrically connected between one of said first terminals and one of said second terminals (18 connected between input terminals and output terminals, Figure 1); 
a mechanism structured to open or close said number of separable contacts (part of EVCS controller connected to 18, Figure 1), and 
a processor (part of 22, Figures 1-2) structured to 
cause said mechanism to open or close said number of separable contacts (contactor data 212 in 22 in Figure 2, 22 coupled to contactor 18 in Figure 1), and 
annunciate through one of said second terminals a power circuit electrical parameter for said electric load (Figures 1-2, communication between AMI meter 20 and 18, 24, AMI meter data 214 in 22 and annunciating at 12, 14, Paragraph 15, “….an EVCS controller 22 configured to receive a first set of instructions from the AMI meter 20 (which may be located within, or external to, to EVCS 2.  The first set of instructions from the AMI meter 20 may provide details as to how a power supply to the charging outlet 14 should be modified.  For example, the first set of instructions may be transmitted via the AMI network 10 (e.g., from the NMS 8) and may indicate that the power supply to the charging outlet 14 should be terminated (e.g., immediately).  In 
receive from a number of said second terminals a confirmation from or on behalf of said electric load to cause said mechanism to close said number of separable contacts (Figure1-2, two-way communication between AMI meter 20 and EVCS controller 22, AMI meter data 214 in 22, Paragraph 16), and 
determine a fault state operatively associated with current flowing through said number of separable contacts (Figure 1, communication between AMI meter 20, EVCS 22, contactor 18 and CB 24, Paragraph 13, “….24 is configured to provide a safety function when excessive electrical current is detected”), 
wherein the power vending circuit breaker has a housing enclosing the recited elements (Claim 4, “The EVCS of claim 1, further comprising the AMI meter substantially contained within a housing of the EVCS”).
Aiken does not specifically disclose that the power vending circuit breaker has the form factor of a miniature circuit breaker or a molded case circuit breaker.
Clarey discloses a circuit breaker for an electric load (Figures 1-9), said power vending circuit breaker comprising: 
a plurality of first terminals (comprising line, N, G coupled at line terminal, Figures 4-9); 

a number of separable contacts (comprising 204, Figure 5, 284, Figure 8 and corresponding elements in other Figures), each of which is electrically connected between one of said first terminals and one of said second terminals (204, 284 electrically connected between LINE and LOAD terminals, Figures 5, 8); 
a mechanism structured to open or close said number of separable contacts (comprising 206, Figure 5, 286, 293, Figure 8); 
a processor within said power vending circuit breaker (comprising 208, Figure 5, 288, Figure 8) and structured to cause said mechanism to open or close said number of separable contacts (Figure 3, Column 8, lines 43-62), 
wherein the circuit breaker has the form factor of a miniature circuit breaker or a molded case circuit breaker (molded case housing 202, Figure 5, Claim 1, lines 1-2, Claim 7, “…circuit interrupter is a molded case circuit breaker”, Column 8, lines 49-53, “…the exemplary housing 202 may be a molded case housing of a AFCI, GFCI and/or AFCI/GFCI breaker (e.g., without limitation, having a width of about 3/4 in.; 1 in.), although the invention is applicable to a wide range of circuit interrupters employing an electronic trip circuit having a resistor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of the circuit breaker of Aiken, to have a form factor of a miniature circuit breaker or a molded case circuit breaker as taught by Clarey, to securely fit and protect the sensitive electronic circuitry and other elements and safely operate the circuit breaker.  
Claims 2-4, 10-11, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brian Matthew Aiken (US 2013/0030594, previously referred as “Mathew”, and now on as “Aiken”, and corresponds to EP 2 551 146 used in 10/18/2019 office action) in view of in view of Clarey et al. (US 6,724,591) and Nitzberg et al. (US 2013/0190968, IDS Document).  
Regarding Claim 2, Aiken discloses the power vending circuit breaker of Claim 1, wherein said number of separable contacts comprises at least sets of separable contacts (movable and fixed contacts of 18, Figure 1); and wherein said metering circuit comprises a first current sensor (Paragraph 15, “….24 is configured to provide a safety function when excessive electrical current is detected”), and a power metering circuit (part of AMI meter 20, Figure 1) cooperating with the current sensor to provide the plurality of power values to said processor (Figure 2, two-way communication between AMI meter 20 and EVCS controller 22).  
Combination of Aiken and Clarey does not specifically disclose additional set of contacts and current sensor being electrically connected in series with said first one of said sets of separable contacts between said one of said first terminals and said one of said second terminals, a second current sensor electrically connected in series with a second one of said sets of separable contacts between another one of said first terminals and another one of said second terminals, a first voltage sensor sensing a first voltage operatively associated with said first one of said sets of separable contacts, a second voltage sensor sensing a second voltage operatively associated with said second one of said sets of separable contacts, and a power metering circuit cooperating 
Nitzberg discloses a power vending circuit breaker for an electric load (EVSE, Figures 1-10), said power vending circuit breaker comprising a plurality of sets of separable contacts (2 sets of contacts of contactor 20, Figure 1) connected between a plurality of first terminals and second terminals (terminals connected to L1, L2, GND and terminals to 1-5 of EVSE connector 10, Figure 1), and a plurality of sensors which includes a current sensor and a voltage sensor and a power metering circuit cooperating with said sensors to provide the plurality of power values to a processor (Figure 4, plurality of voltage sensors 166,  Paragraph 40, Figure 5, 174).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, additional sets of contacts to have contacts for each of the current conducting path (line and neutral) and voltage and current sensors as taught by Nitzberg and to have desired number of sensors to increase the response time, safety and accuracy of the power delivery operation.  
Regarding Claim 3, Aiken discloses the power vending circuit breaker of Claim 1 wherein said communication mechanism includes wireless and/or hardwired means to communicate with several devices and add-on modules (see Paragraph 25, Figures 1-2, Figure 2 shows two-way communication ports between 102 and various modules 120, 122, 8, 20).  Combination of Aiken and Clarey does not specifically show the details to include expansion ports and ports connected to the EV. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination power vending circuit breaker, communication ports as taught by Nitzberg and select the type of ports based on the load type and the number of loads to communicate. 
Claim 4, combination of Aiken, Clarey and Nitzberg discloses the power vending circuit breaker of Claim 3 wherein said electric load is an electric vehicle (Aiken, electric vehicle 16, Figure 1, Nitzberg,  EV 154, Figure 3); and wherein said number of add-on modules is an electric vehicle add-on module interfacing said electric vehicle, said electric vehicle add-on module being structured to communicate with said electric vehicle (Nitzberg, add-on modules 156 interfacing and communicating with EV 154, Figure 3), detect a ground fault in a power circuit between said power vending circuit breaker and said electric vehicle, and control said plurality of sets of separable contacts through said expansion port (Nitzberb, Figure 6, advanced ground fault test circuit 171 in 156, Paragraph 57, “ FIG. 6 shows the ground fault (GF) test circuit function 114 of FIG. 2. This provides an indication of EVSE ground fault circuit interrupter (GFCI) 180 protection not working and its relationship to incorrect wiring, power line noise, and/or faulty EVSE 152 subcomponents (e.g., without limitation, current transformers (CTs) (not shown); wiring; GFCI 180)….”, add-on modules 156 including logic 168 and J1772 circuit 178 and EVSE 152 communication via 200, 176to control the contacts in the combination).
Regarding Claim 10, combination of Aiken, Clarey and Nitzberg discloses the power vending circuit breaker of Claim 3 wherein said power vending circuit breaker is a two-pole circuit breaker (Nitzburg, Figure 6, relay 182 in LINE 1, LIN2); and wherein said number of add-on modules is a two-pole add-on module coupled to one end of said two-pole circuit breaker or coupled to one side of said two-pole circuit breaker with a plurality of jumpers therebetween (Figure 6, 152 coupled to 156 via 176, 200).
Claim 11, combination of Aiken, Clarey and Nitzberg discloses the power vending circuit breaker of Claim 3, wherein said expansion port is a first expansion port comprising a plurality of conductors for a serial communication interface between said first expansion port and said add-on module, signal ground, neutral, control power, status of said power vending circuit breaker, and control of said number of separable contacts (Figure 6 for example shows plurality of conductors for serial communication interface between said add-on module and the expansion port).
Regarding Claim 13, Aiken discloses the power vending circuit breaker of Claim 1, wherein said first terminals include a line terminal and a neutral terminal (terminals for the line and neutral/ground lead connection to 18 from 20, Figure 1), and wherein said number of separable contacts comprises at least sets of separable contacts (movable and fixed contacts of 18, Figure 1) and connected to the load terminals at 14 to load line and load neutral lines (Figure 1).  Combination of Aiken and Clarey does not specifically disclose additional set of contacts. 
Nitzberg discloses a power vending circuit breaker for an electric load (EVSE, Figures 1-10), said power vending circuit breaker comprising a plurality of sets of separable contacts (2 sets of contacts of contactor 20, Figure 1) connected between a plurality of first terminals and second terminals (terminals connected to L1, L2, GND and terminals to 1-5 of EVSE connector 10, Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, additional sets of contacts to have contacts for each of the current conducting path (line and neutral) such that each line can be opened in case of a fault. 
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brian Matthew Aiken (US 2013/0030594, previously referred as “Mathew”, and now on as “Aiken”, and corresponds to EP 2 551 146 used in 10/18/2019 office action) in view of Clarey et al. (US 6,724,591) and Mercier (US 2003/0171009).
Regarding Claim 14, Aiken discloses the circuit breaker of Claim 12, wherein a circuit breaker CB is electrically connected in series with one of said number of separable contacts (CB 24 in series with 18, Figure 1).  Combination of Aiken and Clarey does not specifically disclose the type of circuit breaker being a fuse and each of said number of separable contacts is a solid state switching device.  
Mercier discloses power supply coupled to a line and neutral lines to provide power to a load comprising fuse and solid state current interrupting devices in series (Figure 5, fuse 404 and 420, 408 in series in line conductor).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, a fuse as the circuit breaker and solid state devices for as interrupting devices as taught by Mercier to interrupt power during an overcurrent event and to increase response time for fault interruption.  
Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brian Matthew Aiken (US 2013/0030594, previously referred as “Mathew”, and now on as “Aiken”, and corresponds to EP 2 551 146 used in 10/18/2019 office action) in view of in view of Clarey et al. (US 6,724,591), Nitzberg et al. (US 2013/0190968, IDS Document) and Tarnowsky et al. (US 2010/0090527).  

Tarnowsky discloses an electric vehicle with solar powered ventilation system (10, 24, Figure 1) comprising a solar panel comprising photovoltaic cells (26, 28, Figure 1, Paragraph 29), battery (40, Figure 1, Paragraph 30), inverter (Paragraph 37, “…other hybrid power electronics (e.g., an inverter to convert AC current from the electric motor to DC current at the battery terminals, and a DC converter to convert from the DC voltage of the hybrid battery to AC voltage”), fans (38, Figure 1, Paragraph 30), HVAC system with air vent (44, 46, Figure 1, Paragraph 31) and a processor and associated systems for temperature monitoring and control (Paragraphs 35-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select in the combination as an inverter load and configure the add-on module as a solar or photovoltaic add-on module to interface with the inverter as inverters and solar panels comprising photovoltaic cells are known in an electric vehicle with a solar powered ventilation system as taught Tarnowsky. 
 Regarding Claim 7, combination of Aiken, Clarey and Nitzberg does not disclose the power vending circuit breaker of Claim 3 wherein said electric load is HVAC equipment; and wherein said number of add-on modules is an HVAC add- on module interfacing said HVAC equipment, said HVAC add-on module comprising a communication circuit interfaced to said expansion port, a wireless communication circuit interfaced to said communication circuit, a thermostat, a plurality of solid state 
Tarnowsky discloses an electric vehicle with solar powered ventilation system (10, 24, Figure 1) comprising a solar panel comprising photovoltaic cells (26, 28, Figure 1, Paragraph 29), battery (40, Figure 1, Paragraph 30), inverter (Paragraph 37, “…other hybrid power electronics (e.g., an inverter to convert AC current from the electric motor to DC current at the battery terminals, and a DC converter to convert from the DC voltage of the hybrid battery to AC voltage”), fans (38, Figure 1, Paragraph 30), HVAC system with air vent (44, 46, Figure 1, Paragraph 31) and a processor and associated systems for temperature monitoring and control (Paragraphs 35-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select in the combination, a HVAC equipment load and configure the add-on module as a HVAC equipment module interfacing with the HVAC equipment, as HVAC equipment and associated temperature control are known in an electric vehicle with a solar powered ventilation system as taught Tarnowsky.
Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brian Matthew Aiken (US 2013/0030594, previously referred as “Mathew”, and now on as “Aiken”, and corresponds to EP 2 551 146 used in 10/18/2019 office action) in view of in view of Clarey et al. (US 6,724,591), Nitzberg et al. (US 2013/0190968, IDS Document) and Kempton et al. (US 2011/0202418).
Regarding Claim 8, combination of Aiken, Clarey and Nitzberg does not disclose the power vending circuit breaker of Claim 3 wherein said number of add-on modules is 
Kempton discloses a power vending circuit breaker (Figures 1-3, 104, Figure 3) comprising a processor (comprising 304, Figure 3) and communication mechanism (comprising 312, 305, Figure 3) that includes an expansion port (comprising 350, Figure 3) communicating with a number of add-on modules, wherein said number of add-on modules is a plurality of add-on modules comprising a first add-on module and a second add-on module (Figure 1, Paragraph 71, “…EVSE 104 components of this invention, such as the storage and sending of EVSE attributes, the digital signal on connector 250d, communication to WAN, and others, may be configured as an add-on device to be included as part of a SAE J1772 or other compliant electric vehicle supply equipment device by adding information and communication capabilities…”), said first add-on module comprising a communication circuit interfaced to said expansion port (comprising 214, 216, 250 communicating with 350, Figures 2-3), said second add-on module being interfaced to said first add- on module (102b interfaced with 290, 102a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, a first and a second add-on module as taught by Kempton, to provide plurality of vehicle compliant modules to communicate with various types of vehicles to identify the vehicles and control power vending.
.


Response to Arguments
Applicant's arguments filed on 10/05/2021 have been fully considered but are found not persuasive and/or rendered moot in view of new grounds of rejection.

Applicant’s arguments, on Page 4 of the Pre-Appeal Brief toward the combination of Aiken and Sesse references and the limitation of the limitation of the “thermal magnetic protection” are rendered moot as the newly found secondary reference Clarey discloses a thermal magnetic protection circuit in series with a number of separable contacts as discussed above.
Regarding Applicant’s arguments, on Page 4 of the Pre-Appeal Brief toward Claim 12, please see response to arguments toward Claim 1 above. 
Regarding Applicant’s arguments, on Page 4 of the Remarks toward dependent Claims (2-11 and 13) by virtue of their dependency to Claim 1 and 12 respectively, please see response to arguments toward Claim 1 and 12 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muller et al. (US 2011/0029144) discloses in Figures 2-3, a plug-in electric vehicle supply equipment comprising a number of separable contacts (42) in series with a ground fault circuit interrupter (46) and plurality of elements including processor, sensors and interrupting mechanism in an enclosure (38).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 1/06/2022